Citation Nr: 1511125	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  10-05 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for Type 2 diabetes, due to Agent Orange exposure.

2.  Entitlement to service connection for non-Hodgkin's lymphoma, due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from October 1956 to July 1969.

This case comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In August 2014, the Veteran testified before the undersigned at a hearing at the RO; a transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's in-service duties included flying C-130 aircraft from Thailand to Vietnam.  As a result of these duties, he landed and deplaned in Vietnam several times.

2.  The Veteran is presumed to have been exposed to herbicides, including Agent Orange, in service, as a result of visitation to the Republic of Vietnam.

3.  The Veteran's currently diagnosed Type 2 diabetes is presumed to be associated with in-service exposure to Agent Orange.

4.  The Veteran's currently diagnosed non-Hodgkin's lymphoma is presumed to be associated with in-service exposure to Agent Orange.
CONCLUSIONS OF LAW

1.  Type 2 diabetes is presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

2.  Non-Hodgkin's lymphoma is presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.313 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA laws and regulations provide that if a Veteran was exposed to Agent Orange during service, certain listed diseases, including Type 2 diabetes and non-Hodgkin's lymphoma, are presumptively service-connected.  38 U.S.C.A. § 1116(a)(1), (a)(2)(A), (a)(2)(H); 38 C.F.R. § 3.309(e).  A Veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975 is presumed to have been exposed during such service to Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  In addition, 38 C.F.R. § 3.313(b) provides that service in Vietnam together with the development of non-Hodgkin's lymphoma manifested subsequent to such service is sufficient to establish service connection for that disease.

The Veteran has been diagnosed with Type 2 diabetes and non-Hodgkin's lymphoma.  The issue in this case is whether he served in Vietnam and is thus presumed to have been exposed to Agent Orange, which would warrant service connection on a presumptive basis for his diabetes and lymphoma.

Service in Vietnam generally means service on land or in its inland waterways, or where service involved visitation to Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); VA Adjudication Procedures Manual Rewrite, M21-1 MR, pt. IV, subpt. ii, ch.1, sec. h.28.a (December 16, 2011); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (upholding VA's interpretation of the statute requiring that a veteran set foot in Vietnam in order to be entitled to the presumption).  The Veteran's service personnel records reflect that from January to December 1966 he served as an information technician with the 8th Tactical Fighter Wing (TFW) at Ubon Air Base in Thailand.  The service records do not show service in Vietnam and the National Personnel Records Center (NPRC) indicated that it could not determine whether or not the Veteran had served in Vietnam.  However, in service connection cases, the Board must consider lay evidence in addition to the service records and the places, types, and circumstances of service.  38 U.S.C.A. §  1154(a); 38 C.F.R. § 3.303(a).  In this case the Veteran gave competent and credible testimony during the Board hearing that he set foot in Vietnam for two days prior to proceeding to Thailand, and that as a photographer and writer he landed in Vietnam several times.  The Veteran's testimony is consistent his military occupation specialty of information technician.  His testimony is also consistent with a unit history indicating that the once in Thailand, the TFW began combat operations in Vietnam. 

Based upon the Veteran's competent and credible testimony, which is consistent with his in-service duties and his unit history, the Board finds that the Veteran had service in Vietnam as defined by the applicable regulation.  The Veteran is therefore presumed to have been exposed to Agent Orange.  Because the Veteran has been diagnosed with Type 2 diabetes mellitus and non-Hodgkin's lymphoma, and these disabilities are presumed service connected in veterans who were exposed to Agent Orange, entitlement to service connection for Type 2 diabetes and non-Hodgkin's lymphoma is warranted.

ORDER

Service connection for Type 2 diabetes, due to Agent Orange exposure, is granted.

Service connection for non-Hodgkin's lymphoma, due to Agent Orange exposure, is granted.

____________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


